Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2021 has been entered.

DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 05/03/2021. Before this action, the claims stood rejected under 35 U.S.C. 101.

Response to arguments
Applicant's arguments filed 05/03/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 101 have been withdrawn.

Reasons for Allowance

Claims 1-15 recite patent eligible subject matter. The Examiner’s reasons are described below.
The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes and methods of organizing human activity, namely providing access to patient information, applying various filters, and determining patient goals. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including limitations that go beyond an abstract idea such as: wherein when selected, the one or more user action icons initiate one or more actions related to the corresponding one or more medication orders and change and initiating the selected one or more actions related to the corresponding one or more medication orders, storing in the data store the corresponding one or more medication orders that was acted upon, and changing the status of the corresponding one or more medication orders in one of the first body system filter tab or a second body system filter tab on the GUI. These elements are not insignificant extra-solution activity, generally linking the abstract idea to a particular environment, or merely applying the abstract idea with a computer. These limitations go beyond a generic computer implementation of the abstract idea and represent an improvement in technology by facilitating the usage of screen real estate for viewing and taking action on data in a particular body category (see the instant Specification par. [0003] and [0049]).

Claims 1-15 are allowed. The Examiner’s reasons are described below.
The closest prior art is Cohn (USP App. Pub. No. 2011/0010195), Goldberg (ASP App. Pub. No. 2011/0161107), and Zeng ("A Knowledge-Based, Concept-Oriented View Generation System for Clinical Data"). Cohn discloses a comprehensive view of the patient with filters for medical disciplines (FIG. 7). Goldberg expands this to include a goals module (par. [0031]). Zeng teaches "concept-oriented" display of patient information (see Concept-oriented (Heart) in FIG. 1). However none of these references, alone or in combination teaches a comprehensive view of the medical information of the patient displayed simultaneously with the tab selection area, the comprehensive view comprising the first set of current information in a current state display area, a first set of current orders in an order display area, the first set of outcome goals and a representation of the unmet outcome goal in an outcome goals display area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626